Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003062
                                                         18-MAY-2015
                                                         10:02 AM
                           SCWC-13-0003062


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


           ROBERT TETU, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0003062; CR. NO. 10-1-0833)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Robert Tetu’s


application for writ of certiorari filed on April 14, 2015, is


hereby accepted and will be scheduled for oral argument.       The


parties will be notified by the appellate clerk regarding


scheduling.. 


          DATED:    Honolulu, Hawai'i, May 18, 2015.

Stuart N. Fujioka
for petitioner                  /s/ Mark E. Recktenwald


Donn Fudo for                   /s/ Paula A. Nakayama

respondent

                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson